IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

M. W., MOTHER OF R.K. AND           NOT FINAL UNTIL TIME EXPIRES TO
E.K.,                               FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-1801
v.

GUARDIAN AD LITEM
PROGRAM,

      Appellee.


_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

M. W., pro se.

David Paul Krupski of the Guardian ad Litem Program, and Ward L. Metzger of
Department of Children and Families, for Appellees.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.